-l
      Case: 4:20-cv-01491-RLW Doc. #: 35 Filed: 05/13/21 Page: 1 of 2 PageID #: 437




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

      MONTE NIDO MISSOURI, LLC, et al.,                 )
                                                        )
                      Plaintiffs,                       )
                                                        )
              V.                                        )           No. 4:20-CV-01491 RLW
                                                        )
      ST. LOUIS COUNTY, MISSOURI, et al.,               )
                                                        )
                      Defendants.                       )
                                                        )

                                      MEMORANDUM AND ORDER

            This matter is before the Court on Defendants' Motion for Leave to File Objections to

     Discovery Out of Time (ECF No. 28). Plaintiffs oppose the Motion and it is fully briefed. After

     careful consideration of the motion papers, the Court will deny Defendants' Motion without

     prejudice.

            Eastern District Local Rule 3.04(A) states:

                    The Court will not consider any motion relating to discovery and
                    disclosure unless itcontains a statement that movant's counsel has
                    conferred in person or by telephone with the opposing counsel in
                    good faith or has made reasonable efforts to do so, but that after
                    sincere efforts to resolve their dispute, counsel are unable to reach
                    an accord. This statement also shall recite the date, time and manner
                    of such conference, and the names of the individuals participating
                    therein:, or shall state with specificity the efforts made to confer with
                    opposing counsel.

     E.D. Mo. L.R. 3.04(A).

            Defendants' Motion fails to satisfy the requirements of Local Rule 3.04(A). Defendants'

     Motion states, in pertinent part:

                    Plaintiffs' counsel's email to Defendants makes it clear that he does
                    not want to discuss let alone compromise on his objectionable
     Case: 4:20-cv-01491-RLW Doc. #: 35 Filed: 05/13/21 Page: 2 of 2 PageID #: 438
I
V




                   discovery requests, insisting that the attorney-clients [sic] and work
                   product privileges were waived by Defendants.

    (ECF No. 28 at if 13).

           Local Rule 3.04(A) requires a conference in person or by telephone, along with specific

    details concerning the conference, or a statement of the reasonable efforts made to confer in person

    or by telephone. Defendants' motion lacks the requisite detail. Defendants instead make vague

    allusions to email exchanges between counsel. Email exchanges do not satisfy the requirements of

    Local Rule 3.04(A). Although Defendants attempt to cure the deficiency in their Reply by

    providing additional details relating to other communications, Local Rule 3.04(A) explicitly

    requires such detail in the motion itself.

           Because of Defendants' failure to comply with Local Rule 3.04(A), the Court will deny the

    present motion without prejudice. The Court expects the parties to engage in a genuine effort to

    resolve their dispute prior to refiling any motions.

           Accordingly,

           IT IS HEREBY ORDERED that Defendants' Motion for Leave to File Objections to

    Discovery Out of Time (ECF No. 28) is DENIED without prejudice.




                                                           RONNIE L. WHITE
                                                           UNITED STATES DISTRICT JUDGE


    Dated this 13th day of May, 2021.




                                                      2
